                      No. 6:19-cr-00051

                 United States of America,
                         Plaintiff,
                            v.
                     Andres Gallegos
                        Defendant.

                Before B ARKER , District Judge

                          ORDER

    On September 18, 2019, defendant was charged by indict-
ment with possession with intent to distribute and distribu-
tion of methamphetamine, in violation of 21 U.S.C. § 841(a)(1).
Doc. 1. Defendant entered into an agreement to plead guilty
to that offense (Doc. 16) and consented to have a magistrate
judge take his guilty plea. Doc. 19. The plea agreement con-
tains agreed guideline stipulations pursuant to Federal Rule
of Criminal Procedure 11(c)(1)(B). Doc. 20. Magistrate Judge
John D. Love conducted a change-of-plea hearing and issued
findings and a recommendation that the court accept the
guilty plea. Doc. 26. At the hearing, the parties waived their
right to object to the findings and recommendation. Id. The
court now accepts the magistrate judge’s findings and recom-
mendation and accepts defendant’s guilty plea.


                    So ordered by the court on January 22, 2020.



                                  J. C AMPBELL B ARKER
                                United States District Judge
